Citation Nr: 1448430	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied the appellant's cause of death claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2011, the appellant filed her cause of death claim, asserting that the cause of the Veteran's death should be service connected, as his fatal pulmonary fibrosis was the result of his presumed in-service herbicide exposure.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The Veteran's death certificate lists the cause of his death as pulmonary fibrosis as due to Agent Orange.  However, the Veteran's death certificate did not provide any rationale as to why herbicide exposure, Agent Orange exposure specifically, was considered to have caused the Veteran's pulmonary fibrosis.  To this end, pulmonary fibrosis is not one of the diseases that the National Academy of Science has found to be epidemiologically linked to herbicide exposure and pulmonary fibrosis is therefore not subject to presumptive service connection based on in-service herbicide exposure under 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Additionally, the evidence of record, specifically a May 2009 treatment record from the Huntington Hospital, indicates that the Veteran had a 40-pack-year history of smoking, until he quit smoking in 2005.  It is also noted that he did not develop a respiratory disease for a number of years after service. 

In light of the foregoing, the appellant should be afforded a medical opinion addressing whether the Veteran's pulmonary fibrosis was related to his presumed herbicide exposure during his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate VA examiner to obtain a medical opinion.  A complete rationale should be provided for any opinion expressed. 

The examiner is asked to review the claims folder and state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's pulmonary fibrosis was caused by or related to his military service, or was otherwise caused by his presumed exposure to herbicides such as Agent Orange during active duty.

In providing this opinion, the examiner should specifically address the relevance, if any, of the Veteran's 40 pack-year history of smoking, the passage of time between the Veteran's separation from service and the onset of his pulmonary fibrosis, and the fact that pulmonary fibrosis is not a presumptive herbicide exposure related disease.  

2.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the appellant and her representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



